Exhibit 10.2

 

 

(FPFR-FRSI) 9769281-002

 

PROMISSORY NOTE

 

_______________

(Date)

 

FOR VALUE RECEIVED, Apio, Inc., a Delaware corporation, located at the address
stated below ("Maker") promises to pay to the order of GE Capital Commercial
Inc. or any subsequent holder hereof (each, a "Payee") c/o General Electric
Capital Corporation, 4 Park Plaza, Suite 1400, Irvine, CA 92614 or at such other
place as Payee may designate as follows:

 

(a)

the principal sum of four million one hundred twenty three thousand eight
hundred eleven and 61/100 Dollars ($4,123,811.61), and

 

(b)     interest on the unpaid principal balance from the date hereof through
and including the dates of payment, at a fixed, simple interest rate of three
and 7400/10000 percent (3.7400%)per annum (the "Contract Rate") in sixty (60)
consecutive monthly installments of principal and interest as follows:

 

Periodic Installment

 

1-59

 

 

@

Amount

 

$55,827.94

     

 

(each, a "Periodic Installment") and a final installment of $1,349,434.64 plus
any outstanding and unpaid principal, accrued interest and any and all amounts
due hereunder and under the other Debt Documents (as defined below). The first
Periodic Installment, plus (as applicable) interest accrued at the Contract Rate
on the unpaid principal balance hereunder for the period from the date hereof
through but not including the starting date covered by such first Periodic
Installment, shall be due and payable on January 1, 2015and the following
Periodic Installments and the final installment shall be due and payable on the
same day of each succeeding period (each, a "Payment Date"). All payments shall
be applied: first, to interest due and unpaid hereunder and under the other Debt
Documents; second, to all other amounts due and unpaid hereunder and under the
other Debt Documents, and then to principal due hereunder and under the other
Debt Documents. The acceptance by Payee of any payment which is less than
payment in full of all amounts due and owing at such time shall not constitute a
waiver of Payee's right to receive payment in full at such time or at any prior
or subsequent time. Interest shall be calculated on the basis of a 365-day year
(or a 366-day leap year, as applicable) and will be charged at the Contract Rate
for each calendar day on which any principal is outstanding. The payment of any
Periodic Installment after its due date shall result in a corresponding decrease
in the portion of the Periodic Installment credited to the remaining unpaid
principal balance. The payment of any Periodic Installment prior to its due date
shall result in a corresponding increase in the portion of the Periodic
Installment credited to the remaining unpaid principal balance.

 

All amounts due hereunder and under the other Debt Documents are payable in the
lawful currency of the United States of America. Maker hereby expressly
authorizes Payee to insert the date value is actually given in the blank space
on the face hereof and on all related documents pertaining hereto.

 

This Note may be secured by a security agreement, chattel mortgage, pledge
agreement or like instrument (each of which is hereinafter called a "Security
Agreement", and collectively with any other document or agreement related
thereto or to this Note, the "Debt Documents").

 

Conditions Precedent to Funding. Last Funding Date: November 26, 2014. All of
the terms and conditions set forth in the Debt Documents are subject to the
satisfaction of all the following conditions precedent no later than the Last
Funding Date, each in form and substance reasonably satisfactory to Payee at its
sole discretion: (i) all of the conditions precedent set forth in the Debt
Documents as they relate to this Note; (ii) no Event of Default (as defined in
the Security Agreement) or event which with the passage of time or the giving of
notice would become an Event of Default has occurred and is continuing under the
Debt Documents; (iii) as of the Last Funding Date, there will have been, since
the date that this Note is delivered to the Maker for execution, no adverse
change (as determined by Payee in its sole discretion) in the business prospects
or projections, operations, management, financial or other conditions of the
Maker, any affiliate of Maker, any Guarantor, or any other party to whom Payee
may have recourse in regard to the Debt Documents as they relate to this Note,
or in the industry in which Maker or Guarantor or such other party operates, or
a change in control of any one of the aforesaid parties; and (iv) the absence,
during the period from the date that this Note is delivered to the Maker for
execution to the Last Funding Date, of any disruption of, or adverse change in
the leasing, lending, loan syndication, financial, banking or capital markets.
If any such condition precedent is not so satisfied by the Last Funding Date,
Payee shall have no obligation to proceed with the transactions contemplated
under this Note or any other Debt Documents related to this Note.

 

Time is of the essence hereof. If Payee does not receive from Maker payment in
full of any Periodic Installment or any other sum due under this Note or any
other Debt Document is not received within ten (10) days after its due date,
Maker agrees to pay a late fee equal to five percent (5%) on such late Periodic
Installment or other sum, but not exceeding any lawful maximum. Such late fee
will be immediately due and payable, and is in addition to any other costs, fees
and expenses that Maker may owe as a result of such late payment. Additionally,
if an Event of Default (as such terms are defined and/or used in the Security
Agreement) has occurred and is continuing, then the entire principal sum
remaining unpaid, together with all accrued interest thereon and any other sum
payable under this Note or any other Debt Document, at the election of Payee,
shall immediately become due and payable, with interest thereon at the lesser of
ten percent (10%) per annum or the highest rate not prohibited by applicable law
from the date of such accelerated maturity until paid (both before and after any
judgment). The application of such 10% interest rate shall not be interpreted or
deemed to extend any cure period set forth in this Note or any other Debt
Document, cure any default or otherwise limit Payee's right or remedies
hereunder or under any Debt Document.

 

 
 

--------------------------------------------------------------------------------

 

 

Maker may prepay in full, but not in part, all outstanding amounts hereunder
before they are due on any scheduled Payment Date upon at least ten (10) days'
prior written notice to Payee. Payee is authorized and entitled to apply any
amounts paid by Maker as a prepayment of indebtedness to delinquent interest or
other amounts due and owing from Maker to Payee hereunder and under any other
Debt Documents before application of such funds to principal outstanding
hereunder.

 

If Maker makes a prepayment of this Note for any reason, Maker shall pay
irrevocably and in full to Payee (i) all outstanding principal amounts, (ii) all
accrued interest, (iii) the Prepayment Fee (as defined below) and (iv) any and
all other amounts due hereunder or under the other Debt Documents. Maker
specifically acknowledges that, to the fullest extent allowed by applicable law,
it shall be liable for the Prepayment Fee on any acceleration hereof or under
the other Debt Documents. In the event of an acceleration hereof or under the
other Debt Documents, the Prepayment Fee shall be determined as if (a) Maker
prepaid this Note in full immediately before such acceleration and (b) the
prepayment notice referred to above was received by Payee ten (10) days prior to
such date.

 

For purposes hereof, the term "Prepayment Fee" shall be an amount equal to an
additional sum equal to the following percentage of remaining principal balance
for prepayments occurring in the indicated period: three percent (3.00%) (for
prepayments occurring prior to the first anniversary of the date hereof), two
percent (2.00%) (for prepayments occurring on and after the first anniversary of
the date hereof but prior to the second anniversary of the date hereof), and
zero percent (0%) (for prepayments occurring any time thereafter).

 

It is the intention of the parties hereto to comply with the applicable usury
laws; accordingly, it is agreed that, notwithstanding any provision to the
contrary in this Note or any other Debt Document, in no event shall this Note or
any other Debt Document require the payment or permit the collection of interest
in excess of the maximum amount permitted by applicable law. If any such excess
interest is contracted for, charged or received under this Note or any other
Debt Document, or if all of the principal balance shall be prepaid, so that
under any of such circumstances the amount of interest contracted for, charged
or received under this Note or any other Debt Document on the principal balance
shall exceed the maximum amount of interest permitted by applicable law, then in
such event: (a) the provisions of this paragraph shall govern and control, (b)
neither Maker nor any other person or entity now or hereafter liable for the
payment hereof shall be obligated to pay the amount of such interest to the
extent that it is in excess of the maximum amount of interest permitted by
applicable law, (c) any such excess which may have been collected shall be
either applied as a credit against the then unpaid principal balance or refunded
to Maker, at the option of Payee, and (d) the effective rate of interest shall
be automatically reduced to the maximum lawful contract rate allowed under
applicable law as now or hereafter construed by the courts having jurisdiction
thereof. It is further agreed that without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged or received under
this Note or any Debt Document which are made for the purpose of determining
whether such rate exceeds the maximum lawful contract rate, shall be made, to
the extent permitted by applicable law, by amortizing, prorating, allocating and
spreading in equal parts during the period of the full stated term of the
indebtedness evidenced hereby, all interest at any time contracted for, charged
or received from Maker or otherwise by Payee in connection with such
indebtedness; provided, however, that if any applicable state law is amended or
the law of the United States of America preempts any applicable state law, so
that it becomes lawful for Payee to receive a greater interest per annum rate
than is presently allowed, Maker agrees that, on the effective date of such
amendment or preemption, as the case may be, the lawful maximum hereunder shall
be increased to the maximum interest per annum rate allowed by the amended state
law or the law of the United States of America.

 

Maker hereby consents to any and all extensions of time, renewals, waivers or
modifications of, and all substitutions or releases of, security or of any party
primarily or secondarily liable on this Note or any other Debt Document or any
term and provision of either, which may be made, granted or consented to by
Payee, and agrees that suit may be brought and maintained against Maker and/or
any and all sureties, endorsers, guarantors or any others who may at any time
become liable for payments and performance under this Note and any other Debt
Documents (each such person, other than Maker, an "Obligor"), at the election of
Payee without joinder of any other as a party thereto, and that Payee shall not
be required first to foreclose, proceed against, or exhaust any security hereof
in order to enforce payment of this Note. Maker hereby waives presentment,
demand for payment, notice of nonpayment, protest, notice of protest, notice of
dishonor, and all other notices in connection herewith, as well as filing of
suit (if permitted by law) and diligence in collecting this Note or enforcing
any of the security hereof, and agrees to pay (if permitted by law) all expenses
incurred in collection, including Payee's actual attorneys' fees.

 

Maker hereby irrevocably authorizes and empowers the Prothonotary or Clerk, or
any attorney for any Court of record to appear for Maker in such Courts, at any
time, and confess a judgment against Maker, without process, in favor of any
holder hereof, without the filing of a declaration of default, with release of
errors, without stay of execution, for such amount as may appear from the face
hereof to be due hereunder (or, if such attorney so elects, for the amount which
may be due hereon as evidenced by an affidavit signed by a representative of
holder setting forth the amount then due) together with charges, attorney's fees
and costs as herein provided, and Maker hereby waives and releases all benefits
and relief from any and all appraisement, stay or exemption laws of any state,
now in force or hereafter to be passed. If a copy hereof, verified by an
affidavit, shall have been filed in said proceeding, it shall not be necessary
to file the original as a warrant of attorney. No single exercise of the
foregoing warrant and power to confess judgment shall be deemed to exhaust the
power, whether or not such exercise shall be held by any Court to be invalid,
voidable, or void, but the power shall continue undiminished and may be
exercised from time to time as often as the holder hereof shall elect, until all
sums payable or that may become payable hereunder by Maker have been paid in
full.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

 
 

--------------------------------------------------------------------------------

 

 

MAKER IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS LOCATED IN THE STATE OF NEW YORK TO HEAR AND DETERMINE ANY SUIT, ACTION
OR PROCEEDING AND TO SETTLE ANY DISPUTES, WHICH MAY ARISE OUT OF OR IN
CONNECTION HEREWITH AND WITH THE DEBT DOCUMENTS (COLLECTIVELY, THE
"PROCEEDINGS"), AND MAKER FURTHER IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO
REMOVE ANY SUCH PROCEEDINGS FROM ANY SUCH COURT (EVEN IF REMOVAL IS SOUGHT TO
ANOTHER OF THE ABOVE-NAMED COURTS). MAKER IRREVOCABLY WAIVES ANY OBJECTION WHICH
IT MIGHT NOW OR HEREAFTER HAVE TO THE ABOVE-NAMED COURTS BEING NOMINATED AS THE
EXCLUSIVE FORUM TO HEAR AND DETERMINE ANY SUCH PROCEEDINGS AND AGREES NOT TO
CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF THE ABOVE-NAMED
COURTS FOR ANY REASON WHATSOEVER, THAT IT OR ITS PROPERTY IS IMMUNE FROM LEGAL
PROCESS FOR ANY REASON WHATSOEVER, THAT ANY SUCH COURT IS NOT A CONVENIENT OR
APPROPRIATE FORUM IN EACH CASE WHETHER ON THE GROUNDS OF VENUE OR FORUM
NON-CONVENIENS OR OTHERWISE. MAKER ACKNOWLEDGES THAT BRINGING ANY SUCH SUIT,
ACTION OR PROCEEDING IN ANY COURT OTHER THAN THE COURTS SET FORTH ABOVE WILL
CAUSE IRREPARABLE HARM TO PAYEE WHICH COULD NOT ADEQUATELY BE COMPENSATED BY
MONETARY DAMAGES, AND, AS SUCH, MAKER AGREES THAT, IN ADDITION TO ANY OF THE
REMEDIES TO WHICH PAYEE MAY BE ENTITLED AT LAW OR IN EQUITY, PAYEE WILL BE
ENTITLED TO AN INJUNCTION OR INJUNCTIONS (WITHOUT THE POSTING OF ANY BOND AND
WITHOUT PROOF OF ACTUAL DAMAGES) TO ENJOIN THE PROSECUTION OF ANY SUCH
PROCEEDINGS IN ANY OTHER COURT. Notwithstanding the foregoing, Payee shall have
the right to apply to a court of competent jurisdiction in the United States of
America or abroad for equitable relief as is necessary to preserve, protect and
enforce its rights under this Note and any other Debt Document, including, but
not limited to orders of attachment or injunction necessary to maintain the
status quo pending litigation or to enforce judgments against Maker, any Obligor
or the collateral pledged to Payee pursuant to any Debt Document or to gain
possession of such collateral. MAKER HEREBY UNCONDITIONALLY WAIVES ITS RIGHTS TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF,
DIRECTLY OR INDIRECTLY, THIS NOTE, ANY DEBT DOCUMENTS, ANY DEALINGS BETWEEN
MAKER AND PAYEE RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY
RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN
MAKER AND PAYEE. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF
ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT
LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS.) THIS WAIVER IS IRREVOCABLE MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE, ANY
DEBT DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS
TRANSACTION OR ANY RELATED TRANSACTION. IN THE EVENT OF LITIGATION, THIS NOTE
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

This Note and the other Debt Documents constitute the entire agreement of Maker
and Payee with respect to the subject matter hereof and supersede all prior
understandings, agreements and representations, express or implied.

 

No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless in writing and signed by an
authorized representative of Maker and Payee. Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.

 

Payment Authorization

 

Payee is hereby directed and authorized by Maker to advance and/or apply the
proceeds of the loan as evidenced by this Note to the following parties in the
stipulated amounts as set forth below, and to the extent any such proceeds are
to be paid to Maker, Payee is hereby irrevocably authorized and directed by
Maker to first apply such proceeds to any amount due and owing by Maker to Payee
on or prior to Payee’s funding of such proceeds and then remit the balance of
such proceeds to Maker:

 

Company Name

Address

Amount

Apio, Inc

4575 W. Main Street, Guadalupe, CA 93434

$4,106,687.75 

GE Capital Commercial Inc. 4 Park Plaza, #1400, Irvine, CA 92614

$17,123.86**

     

 

Total 

$4,123,811.61  


**This amount, hereinafter referred to as the “Subject Amount”, shall be paid to
and held by Payee in accordance with the following terms and conditions. The
Subject Amount deposited with Payee will not accrue interest and Payee may
commingle the Subject Amount with its other funds. Further, provided there
exists no Event of Default (as such term is defined in the Security Agreement)
at such time, upon the earlier of (i) December 31, 2014, or (ii) Maker’s
delivery to Payee of written notice that Maker has inspected all of the
Collateral securing this Note, and that Maker has found such Collateral and the
installation thereof to be completely and entirely satisfactory; Payee shall
follow Maker’s written instruction to pay the Subject Amount to the supplier
thereof or other applicable designee, as Maker shall so indicate in writing.

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

Any provision in this Note or any of the other Debt Documents which is in
conflict with any statute, law or applicable rule shall be deemed omitted,
modified or altered to conform thereto.

 

Apio, Inc.

 

By:

___________________________________

 

Name:

___________________________________

 

Title:

___________________________________

 

 

Fed Tax ID#:

77-0528042


Address: 4575 W. Main Street, Guadalupe, CA 93434

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

9869281-002


 

COLLATERAL SCHEDULE NO. 9769281-002 (“COLLATERAL SCHEDULE”)

DATED THIS ___________________

BETWEEN GE CAPITAL COMMERCIAL INC.

(TOGETHER WITH ITS SUCCESSORS AND ASSIGNS, IF ANY, “SECURED PARTY”)

AND

APIO, INC.(“DEBTOR”)

TO MASTER SECURITY AGREEMENT

DATED AS OF APRIL 23, 2012

BETWEEN GENERAL ELECTRIC CAPITAL CORPORATION (“GECC”)

AND

DEBTOR

 

 

Secured Party & Mailing Address: Debtor & Mailing Address:    

GE Capital Commercial Inc.
c/o General Electric Capital Corporation

Apio, Inc.

4 Park Plaza, Suite 1400

Irvine, CA 92614

4575 West Main Street

Guadalupe, CA 93434

 

This Collateral Schedule is executed pursuant to, and incorporates by reference
the terms and conditions of, and capitalized terms used but not defined herein
shall have the meanings assigned to them in, the Master Security Agreement
identified above (the “Master Agreement”). This Collateral Schedule and the
terms of the Master Agreement incorporated herein by reference are collectively
referred to as the "CSMA"). Among other things, the CSMA describes Collateral
(as defined in the Master Agreement) in which Debtor has granted Secured Party a
security interest in connection with the Indebtedness (as defined in the Master
Agreement) including without limitation that certain Promissory Note dated
________________, in the original principal amount of $4,123,811.61 (the
“Note”). The CSMA and the Note (as any of the same may be amended, supplemented
or otherwise modified from time to time) are collectively referred to as the
“Loan”. The Loan is a separate and independent transaction and contractual
obligation between Debtor and Secured Party, and notwithstanding the existence
of other collateral schedules to, and/or promissory notes issued under, the
Master Agreement, Secured Party may take enforcement action with respect to this
CSMA and the Collateral described herein independently of any other collateral
schedule(s) executed pursuant to the Master Agreement. DEBTOR HEREBY
ACKNOWLEDGES AND AGREES THAT THE ORIGINATING SECURED PARTY UNDER THIS LOAN IS GE
CAPITAL COMMERCIAL INC. AND THIS LOAN AND ALL OTHER DEBT DOCUMENTS (IN EACH
CASE, SOLELY TO THE EXTENT RELATING TO THIS LOAN) SHALL BE CONSTRUED
ACCORDINGLY. SECURED PARTY SHALL HAVE ALL RIGHTS OF GECC UNDER THE MASTER
AGREEMENT. SECURED PARTY MAY APPOINT AGENTS (INCLUDING GECC) TO ACT ON ITS
BEHALF.

 

A.

DESCRIPTION OF COLLATERAL SCHEDULE COLLATERAL:

 

Quantity

Manufacturer

Serial Number/VIN#

Year/Model/ Type of Equipment

 

SEE ATTACHED ANNEX A1 and ANNEX A2

 

Equipment immediately listed above is located at:

12700 South Dixie Highway, Bowling Green, OH 43402

4595 West Main Street, Guadalupe, CA 93434

26 Industrial Drive, Hanover, PA 17331

9095 17th Place, Vero Beach, FL 32966

8600 South Wilkinson Way, Suite G, Perrysburg, OH 43551

 

and including all additions, attachments, accessories and accessions thereto,
and any and all substitutions, upgrades, replacements or exchanges therefor, and
all insurance and/or other proceeds thereof.

 

B.

CERTIFICATION OF ACCEPTANCE: Debtor hereby certifies and warrants that as of the
date set forth below under Debtor’s signature or, if such date is not completed,
the date of this Collateral Schedule as set forth above: (i) all the collateral
listed above (the “Collateral Schedule Collateral”) has been delivered and
installed (if applicable); (ii) Debtor has inspected the Collateral Schedule
Collateral, and all such testing as it deems necessary has been performed by
Debtor or the applicable supplier or manufacturer; (iii) Debtor has found all
such Collateral Schedule Collateral to be satisfactory and meets all applicable
specifications and is fully operational for its intended use; and (iv) with
respect to new items of Collateral, copies of the Bill(s) of Lading or other
documentation acceptable to Secured Party which show the date of delivery of the
Collateral Schedule Collateral will be provided to Secured Party upon request.

 

 
 

--------------------------------------------------------------------------------

 

 

C.

CERTIFICATION OF NO DEFAULT: Debtor does further certify that as of the date set
forth below under Debtor’s signature or, if such date is not completed, the date
of this Collateral Schedule as set forth above: (i) There exists no Event of
Default under the Loan; and (ii) the representations and warranties made by
Debtor pursuant to or under the Loan are true and correct in all material
respects.

 

D.

DOCUMENTATION FEE: $1,000.00, payable on or before the date of the Note.

 

E.

Modifications and Additions for this Collateral Schedule Only

 

 

1.

For purposes of this Collateral Schedule, the Master Agreement is amended and/or
supplemented with the following terms and conditions:

 

 

(i)

Preferred Payment Terms. Credit to Debtor’s account for this Loan may be delayed
if payment is (a) not received at the Secured Party’s payment address indicated
in Secured Party’s invoice or other instructions from Secured Party from time to
time or (b) not accompanied by Secured Party’s invoice number. Preferred forms
of payment include direct debit, wires, company checks and certified checks.
Payment in any other form may delay processing or be returned to Debtor. Delayed
credit may cause Debtor to incur a late payment fee. All credit for payments of
Debtor’s account for this Loan are subject to final payment by the institution
on which the item of payment was drawn.

 

 

(ii)

Payment Application. Secured Party reserves the right to select the method by
which payments and credits are allocated to the Loan account of the Debtor in
Secured Party’s sole discretion.

 

 

(iii)

Disputed Payments. Without prejudice to any of the rights and remedies of
Secured Party under the Loan or (as the case may be) any of the other Debt
Documents, all written communication concerning disputed amounts, including any
check or other payment instrument that (a) indicates that the written payment
constitutes “payment in full” or is tendered as full satisfaction of a disputed
amount or (b) is tendered with other conditions or limitation must be mailed or
delivered to the Secured Party at the address for billing inquiries and/or
correspondence shown on the invoice or statement and not to the payment address.

 

 

(iv)

Compliance with Applicable Laws. It is the intention of the parties hereto to
comply with any applicable usury laws; accordingly, it is agreed that, any
provisions in the Loan to the contrary notwithstanding, in no event shall the
Loan require the payment or permit the collection of interest or any amount in
the nature of interest or fees in excess of the maximum amount permitted by
applicable law as now or hereafter construed by a court of competent
jurisdiction. If any such excess interest is contracted for, charged or received
pursuant to the Loan, or in the event that all of the principal balance under
the Loan shall be prepaid, so that under any of such circumstances the amount of
interest contracted for, charged or received shall exceed the maximum amount of
interest permitted by applicable law as so construed, then in such event any
such excess which may have been collected shall, at Secured Party’s option,
either be credited to the unpaid principal balance of or other amounts payable
under the Loan as a prepayment of principal or such other amounts, without any
prepayment fee, or refunded to Debtor, and the effective rate of interest shall
automatically be reduced to the maximum lawful rate allowed under applicable law
as now or hereafter construed by a court of competent jurisdiction. Without
limiting the foregoing, all calculations of the rate of interest contracted for,
charged or received with respect to the Loan which are made for the purpose of
determining whether such rate exceeds the maximum lawful contract rate, shall be
made, to the fullest extent permitted by applicable law, by amortizing,
prorating, allocating and spreading in equal parts during the period of the full
stated term of the indebtedness, all interest at any time contracted for,
charged to or received from Debtor in connection with such indebtedness.
Notwithstanding the foregoing, if any applicable law is amended or the law of
the United States of America preempts any applicable law, so that it becomes
lawful for Secured Party to receive a greater interest per annum rate than is
presently allowed, Debtor agrees that, on the effective date of such amendment
or preemption, as the case may be, the lawful maximum hereunder shall be
increased to the maximum interest per annum rate allowed by the amended law or
the law of the United States of America.

 

 

(v)

Information Sharing Consent. Debtor and each of Debtor’s affiliates authorize
Secured Party to disclose information about Debtor and Debtor’s affiliates that
Secured Party may at any time possess to any Secured Party affiliate, successor,
assign and/or participant, and/or to any manufacturer or vendor of any property
subject to the Loan or to any other party with a financial interest in the Loan,
whether such information was supplied by Debtor to Secured Party or otherwise
obtained by Secured Party.

 

 

(vi)

Secured Party Assignment. Secured Party, from time to time, may assign, sell, or
transfer in whole or in part its interests in the Loan, or any of its rights
under any of the other Debt Documents, including servicing rights, whether as
part of a securitization transaction or by participation, assignment, sale or
other transfer (in each case, a “ Secured Party Transfer”). Upon a Secured Party
Transfer of Secured Party’s entire right and interest under the Loan and (as the
case may be) any other Debt Documents, Secured Party shall automatically be
relieved, from and after the date of such assignment, of liability for the
performance of any obligation of Secured Party contained in the Loan and (as the
case may be) any other Debt Documents arising or accruing from or after the
assignment.

 

 

(vii)

Governing Law. THE STATE OR COMMONWEALTH INDICATED IN THE GOVERNING LAW
PROVISION SET FORTH IN THE MASTER AGREEMENT AND THE NOTE SHALL BE REPLACED WITH
THE STATE OF NEW YORK.

 

 
 

--------------------------------------------------------------------------------

 

 

 

(viii)

Consent to Jurisdiction. Any legal action or proceeding with respect to this
Loan or any other Debt Documents, shall be brought exclusively in the federal or
state courts located in the State of New York, and Debtor accepts for itself and
in respect of its property, generally and unconditionally, the jurisdiction of
the aforesaid courts; provided, however, that nothing in this Loan or any other
Debt Documents shall limit or restrict the right of Secured Party to commence
any proceeding in the federal or state courts located in the state in which any
Collateral is located to the extent Secured Party deems such proceeding
necessary or advisable to exercise remedies available under this Loan or any
other Debt Documents or to commence legal proceedings or otherwise proceed
against the Debtor in any other jurisdiction. Secured Party and Debtor hereby
irrevocably waive any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, that any of them may now or
hereafter have to the bringing of any such action or proceeding in such
jurisdictions.

 

 

2.

Promotional Materials. Debtor hereby confirms that Secured Party is authorized
and permitted to use Debtor's name, logo and/or trademark in connection with
certain promotional materials that Secured Party may disseminate to the public
in connection with the transaction contemplated under this Loan, the Master
Agreement and/or (as the case may be) any other loan entered into under the
Master Agreement and the business relationship between Debtor and Secured Party
established under the Master Agreement and each loan, and such promotional
materials may include, but are not limited to, presentations, brochures,
internet website, advertising in newspaper and/or other publications. Secured
Party agrees, if Debtor so requests in writing, to give Debtor an opportunity to
review and comment on any such promotional materials.

 

Except as expressly modified hereby, all terms and provisions of the Master
Agreement shall remain in full force and effect. In the event of any conflict
between the provisions of this Collateral Schedule and the provisions of the
Master Agreement, the provisions of this Collateral Schedule shall prevail with
respect to the Loan created hereunder. This Collateral Schedule is not binding
or effective with respect to the Master Agreement or Collateral until executed
on behalf of Secured Party and Debtor by authorized representatives of Secured
Party and Debtor, respectively.

 

 

[SIGNATURE PAGE FOLLOWS]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Debtor and Secured Party, intending to be legally bound
hereby, have duly executed this Collateral Schedule in one or more counterparts,
each of which shall be deemed to be an original, as of the date indicated below.

 

 

SECURED PARTY:

DEBTOR:

GE Capital Commercial, Inc.

Apio, Inc.

   

By:

____________________________________

By:

___________________________________

   

Name:

____________________________________

Name:

___________________________________

   

Title:

Authorized Signatory

Title:

___________________________________

 

 